Request for Information under 37 C.F.R. § 1.105
The Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
Identification of any compounds actually tested having a peak absorption wavelength greater than 974 nanometers. The examiner seeks to better understand how the applicant has developed compositions with peak absorption wavelengths up to 3000 nanometers. Among the large number of compounds described, the applicant appears only to have synthesized and tested a single compound (compound 35), with a smaller number of compounds simulated with “a Gaussian09 program”.
Identification of pending, allowed, issued, or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter (specifically related to aza-bodipy compositions) that are not otherwise identified in the current application, along with any art cited by the applicant or the examiner in said applications. (MPEP 704.11(a)(G)).
Whether a search of the prior art was made, and if so, what was searched. (37 CFR 1.105(a)(1)(ii)).
The trade name of any goods or services the claimed subject matter is embodied in. (MPEP 704.11(a)(B)).
The citation for, the dates initially published and copies of any advertising and promotional literature prepared for any goods or services the claimed subject matter has been embodied in. (MPEP 704.11(a)(C)).
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the Examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the Applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721

DETAILED ACTION
This is the first Office Action regarding application number 16/909,091, filed on 06/23/2020, which claims foreign priority to KR 10-2019-0139719, filed on 11/04/2019.
This action is in response to the Applicant’s Response received 07/12/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election with traverse of Species A35, B1, and C1 in the reply received on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden because all 160 compounds “have a very unique core structure”.  This is not found persuasive because the presence of a unique core structure does not make searching all species easier or reduce the burden of search or consideration of prior art.
The requirement is still deemed proper and is therefore made FINAL. Claims 6, 9, 17, and 20 are withdrawn by the examiner because they do not read on the elected species A35 (Compound 35).

Status of Claims
Claims 1-24 are currently pending.
Claims 6, 9, 17, and 20 are withdrawn.
Claims 1-5, 7, 8, 10-16, 18, 19, and 21-24 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, and 11 rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Synthesis, structure and properties of thiophene-fused BODIPYs and azaBODIPYs as near-infrared agents”).
Regarding claims 1-4, 7, 10, and 11, WANG teaches a compound having a chemical formula and structure that reads on or would render obvious each of the claimed limitations (1c and 1d, illustrated below right).

    PNG
    media_image1.png
    203
    291
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    470
    media_image2.png
    Greyscale

The examiner finds that WANG’s BODIPY 1c and 1d have peak absorption waveleneghts of 767 and 788nm, respectively. The examiner concludes that the materials taught by the reference teachings would render compositions having peak absorption wavelengths within or close to the range claimed in claim 10.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Synthesis, structure and properties of thiophene-fused BODIPYs and azaBODIPYs as near-infrared agents”) in view of SCHELLHAMMER (“Tuning Near-Infrared Absorbing Donor Materials: A Study of Electronic, Optical, and Charge-Transport Properties of aza-BODIPYs”).
Regarding claim 5 and 8, WANG teaches the compound of claim 1, but does not disclose expressly that R1 and R2 are represented by Chemical Formulae A-1 to A-4 as recited (claim 5) or Formulae 1a-1 to 1l-1 (claim 8). WANG’s Formula 1c/1d teaches the claimed L1/L2 and R3/R4 substitutents, but not the R1 or R2 substituents.
SCHELLHAMMER teaches a compound for solar cells having the azaBODIPY core with R1 and R2 comprising an –NR18R19 substituent at the R1 and R2 positions of the applicant’s Chemical Formula 1 (see Fig. 6, composition 2p). The addition on the –N(CH3)2 groups serves to red-shift the absorption peak of the material (compare 2a and 2p in Figure included below). SCHELLHAMMER explains that organic absorber materials covering the entire sun light spectrum are needed, particularly in the near-infrared range (“Introduction” section).

    PNG
    media_image3.png
    394
    602
    media_image3.png
    Greyscale


It would have been obvious to skilled artisans to modify the compound taught by WANG with the –N(CH3)2 substituent groups taught by SCHELLHAMMER to provide a desired organic absorber material with red-shifted absorption closer to the near-infrared, because these materials are needed in the solar cell industry as they possess several advantages over the existing/commonly-used materials.
The examiner concludes that skilled artisans could expect similar red-shifting when modifying the materials of WANG as was observed when modifying the materials of SCHELLHAMMER, due to close structural similarity of chemical compositions. 

Claims 12-15, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over MUELLER (“Organic solar cells based on a novel infrared absorbing aza-bodipy dye”) in view of WANG (“Synthesis, structure and properties of thiophene-fused BODIPYs and azaBODIPYs as near-infrared agents”).
Regarding claims 12-15 and 18, MUELLER discloses a photoelectric diode comprising:
a first electrode and a second electrode facing each other (Au and ITO), and
an organic layer between the first electrode and the second electrode (see Figure below),
wherein the organic layer comprises an aza-bodipy compound.

    PNG
    media_image4.png
    261
    616
    media_image4.png
    Greyscale

MUELLER does not disclose expressly that the organic layer comprises a compound represented by Chemical Formula 1 (or the other details of claims 13-15 and 18). MUELLER also explains that the organic layer materials for optical devices “has to be improved” because the common materials such as phthalocyanines are difficult to evaporate and often deliver lower open circuit voltages. MUELLER recommends the use of aza-bodipy compounds because they are convenient to synthesize, show an intense absorption up to the NIR region, offer enhanced thermal stability, and allow easy introduction of functional groups
WANG teaches a compound having a chemical formula and structure that reads on each of the claimed limitations (1c and 1d, illustrated below right) (and WANG’s composition also reads on claims 13-15 and 18).

    PNG
    media_image1.png
    203
    291
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    470
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify MUELLER and incorporate the aza-bodipy composition taught by WANG to provide for excellent photostability and desired NIR absorption/emission. WANG also reports that the use and functionalization of various bodipy modifiers are easily achieved (“facile”) and provide “remarkable properties” (WANG, “Introduction” section).

Regarding claims 22-24, the combination of MUELLER and WANG teaches or would have suggested the photoelectric diode of claim 12, and further that the photoelectric diode is capable of functioning as an organic sensor and electronic device.


Claims 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MUELLER (“Organic solar cells based on a novel infrared absorbing aza-bodipy dye”) in view of WANG (“Synthesis, structure and properties of thiophene-fused BODIPYs and azaBODIPYs as near-infrared agents”), and further in view of SCHELLHAMMER (“Tuning Near-Infrared Absorbing Donor Materials: A Study of Electronic, Optical, and Charge-Transport Properties of aza-BODIPYs”).
Regarding claim 16 and 19, the combination of MUELLER and WANG teaches or would have suggested the photoelectric diode of claim 12, but does not disclose expressly in the organic composition that R1 and R2 are represented by Chemical Formulae A-1 to A-4 as recited (claim 5) or Formulae 1a-1 to 1l-1 (claim 8). WANG’s Formula 1c/1d teaches the claimed L1/L2 and R3/R4 substitutents, but not the R1 or R2 substituents.
SCHELLHAMMER teaches a compound for solar cells having the azaBODIPY core with R1 and R2 comprising an –NR18R19 substituent at the R1 and R2 positions of the applicant’s Chemical Formula 1 (see Fig. 6, composition 2p). The addition on the –N(CH3)2 groups serves to red-shift the absorption peak of the material (compare 2a and 2p in Figure included below). SCHELLHAMMER explains that organic absorber materials covering the entire sun light spectrum are needed, particularly in the near-infrared range (“Introduction” section).

    PNG
    media_image3.png
    394
    602
    media_image3.png
    Greyscale


It would have been obvious to skilled artisans to modify the compound taught by MUELLER/WANG with the –N(CH3)2 substituent groups taught by SCHELLHAMMER to provide a desired organic absorber material with red-shifted absorption closer to the near-infrared, because these materials are needed in the solar cell industry as they possess several advantages over the existing/commonly-used materials.
The examiner concludes that skilled artisans could expect similar red-shifting when modifying the materials of WANG as was observed when modifying the materials of SCHELLHAMMER, due to close structural similarity of chemical compositions.

Regarding claim 21, the examiner finds that WANG’s BODIPY 1c and 1d have peak absorption waveleneghts of 767 and 788nm, respectively, and that after modification with the –N(CH3)2 groups from SCHELLHAMMER that these peaks would be expected by skilled artisans to further red-shift and increase. The examiner concludes that the materials taught by the combination of reference teachings would render compositions having peak absorption wavelengths within or close to the range claimed in claim 21.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721